HAWKINS, J.
Appeal is from a conviction, for.the manufacture of intoxicating liquor; *1117the punishment being one yeár in the penitentiary. The indictment charges the offense to have occurred on the 13th day of November, 1925. Appellant entered his' plea of guilty. Evidence was from officers who testified to having, see appellant upon that occasion in the act of manufacturing the liquor. Notwithstanding the entry of the plea of guilty, and that the state’s evidence in every particular shows guilt, appellant brings the case to this court on appeal, in which we find no merit whatever. The judgment is affirmed.